DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/575460 (“APP’460”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, APP’460 only discloses a single completely defined compound species called Lu-HTK01169 10/22/2018.  

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections

Claim 30 is objected to because of the following informalities: there are three typographical errors in the claim: (1) there is a “ ) ” missing in the synonym for SarAr; (2) there is a “ ] ” missing in the synonym for TRAP; and (3) the “N0” should be “N’ “ in the synonyms for HBED and OCTAPA.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “wherein R3 is a Glu residue”.  However, claim 1, the claim upon which claim 27 depends, limits R3 to four completely defined structural formulas: 
    PNG
    media_image1.png
    128
    119
    media_image1.png
    Greyscale
.  For unambiguous antecedent support for claim language, the R3 in claim 27 also should be defined by structural formulas.  Clarification and/or amendment is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 12, 15, 27, 30, 31, 35, 40, 42, 43, 46 - 48, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (from IDS; 2018 Mol. Pharmaceutics 15: 5183-5191; “Kuo”).
Kuo teaches the compound 177Lu-HTK01169, which is a compound of formula (I-a) of claim 1 wherein R1 is 
    PNG
    media_image2.png
    100
    118
    media_image2.png
    Greyscale
, R2 is I, R3 is 
    PNG
    media_image1.png
    128
    119
    media_image1.png
    Greyscale
, L is -(CH2)4NH-, R4 is DOTA, X is 177Lu, and n is 3 (Abstract; p 5186; Fig. 1, 3, and 5-7; and Table 1).  Kuo also teaches a method of imaging a mouse (applicant’s ‘subject’) having a PSMA-expressing LNCaP tumor (prostate cancer) xenograft, comprising administering the 177Lu-HTK01169 to the mouse and imaging the mouse (Abstract; p 5186; Fig. 3 and 5-7; and Table 1).  Kuo also teaches a method of treating a mouse (applicant’s ‘subject’) having a PSMA-expressing LNCaP tumor (prostate cancer) xenograft, comprising administering the 177Lu-HTK01169 to the mouse (Abstract; p 5186; Fig. 3 and 5-7; and Table 1).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 12, 15, 29 - 31, 35, 40, 42, 43, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Benešová et al. (from IDS; 2018 Mol. Pharmaceutics 15: 934-946; “Benešová”).
Benešová teaches the compounds 177Lu-PSMA-ALB-02, 177Lu-PSMA-ALB-05, and 177Lu-PSMA-ALB-07 that have linkers containing either zero, two, or three aspartate amino acid residues (Fig. 2), and which are each a compound of formula (I-a) of claim 1 wherein R1 is 
    PNG
    media_image2.png
    100
    118
    media_image2.png
    Greyscale
, R2 is I, R3 is zero, two, or three aspartate amino acid residues, L is -(CH2)4NH-, R4 is DOTA, X is 177Lu, and n is 3 (Abstract; p 944; and Fig. 2 and 5-8).  Benešová also teaches a method of imaging a mouse (applicant’s ‘subject’) having PSMA-expressing prostate cancer cells, comprising administering the 177Lu-PSMA-ALB-02, 177Lu-PSMA-ALB-05, or 177Lu-PSMA-ALB-07 to the mouse and imaging the mouse (Abstract; p 938 and 944; and Fig. 2 and 5-8).  
Although Benešová teaches particular compounds having linkers containing zero, two, or three aspartate amino acid residues, Benešová does not teach wherein the linker has one glutamate amino acid residue.
177Lu-PSMA-ALB-05 and three aspartate amino acid residues in 177Lu-PSMA-ALB-07 enhance hydrophilicity and counterbalance the effect of the lipophilic character of the 4-(p-iodophenyl) moiety (p 944).  However, 177Lu-PSMA-ALB-02 (zero aspartate amino acid residues) shows better blood and kidney clearance (p 944).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one aspartate amino acid residue in the linker of the particular compounds of Benešová for use in the methods of Benešová.  A person of ordinary skill in the art would have been motivated to make these modifications because the presence of one aspartate amino acid residue in the linker would provide the advantage of enhanced hydrophilicity and counterbalance the effect of the lipophilic character of the 4-(p-iodophenyl) moiety compared to zero aspartate amino acid residues, as suggested by Benešová, but would also provide the advantage of better blood and kidney clearance compared to two or three aspartate amino acid residues, as suggested by Benešová.  A person of ordinary skill in the art reasonably would have expected success because the particular compounds that have linkers containing either zero, two, or three aspartate amino acid residues were known in the art, as taught by  Benešová, so there would have been a reasonable expectation of success of providing the particular compound that has a linker containing one aspartate amino acid residue.  Also, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one glutamate amino acid residue in the linker of the particular compounds of Benešová for use in the methods of Benešová because aspartate and glutamate differ only in the successive addition of the same chemical -CH2- group and are thus homologs.  MPEP 2144.09(II).  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 - 4, 12, 15, 18, 27, 29 - 31, 35, 40, 42, 43, 46 - 48, 50, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/371,587 (“APP’587”) (reference application). 


    PNG
    media_image3.png
    464
    457
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    456
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    594
    452
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    593
    450
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    453
    446
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    607
    387
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    511
    440
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    510
    440
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    575
    466
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    446
    469
    media_image12.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618